NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 20-2124
                                      ___________

                            IN RE: JULIO AVILES, SR.,
                                                 Petitioner
                      ____________________________________

                       On Petition for a Writ of Mandamus to the
           United States District Court for the Middle District of Pennsylvania
                      (D.C. Nos. 1-15-cr-00181 & 1-20-cv-00290)
                       District Judge: Honorable John E. Jones, III
                      ____________________________________

                        Submitted Pursuant to Fed. R. App. P. 21
                                  on August 13, 2020

           Before: AMBRO, GREENAWAY, JR., and BIBAS, Circuit Judges

                           (Opinion filed: September 10, 2020)
                                      ___________

                                       OPINION *
                                      ___________

PER CURIAM

    Julio Aviles, Sr., is a federal prisoner currently awaiting resentencing in the United

States District Court for the Middle District of Pennsylvania. In February 2020, while

resentencing was pending, Aviles filed a pro se motion pursuant to 28 U.S.C. § 2255



*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
challenging his convictions. That motion was docketed in his criminal case, M.D. Pa.

Crim. No. 1:15-cr-00181, and a new civil case was also opened for the matter, M.D. Pa.

Civ. No. 1:20-cv-00290. In May 2020, Aviles filed a motion in the civil matter asking the

District Court to adjudicate his § 2255 motion. The District Court then entered an order in

the criminal matter dismissing the § 2255 motion without prejudice as premature. The Dis-

trict Court’s order was not docketed in the civil matter and, although the District Court

directed counsel to provide Aviles with a copy of the order, it appears that Aviles never

received one. As a result, on May 26, 2020, Aviles filed in this Court a petition for writ of

mandamus asking us to compel the District Court to adjudicate his § 2255 motion.

   Given that the District Court has already adjudicated the § 2255 motion, this case does

not present a live controversy. Therefore, we will dismiss the mandamus petition as moot.

See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698–99 (3d Cir. 1996). This dis-

missal is without prejudice to Aviles’ ability to file a § 2255 motion after resentencing.




                                              2